J-S58042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DEREK MATTHEW MCELLIGOTT                   :
                                               :
                      Appellant                :       No. 613 MDA 2017

           Appeal from the Judgment of Sentence January 23, 2017
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0002729-2016


BEFORE: GANTMAN, P.J., SHOGAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                        FILED SEPTEMBER 26, 2017

       Appellant, Derek Matthew McElligott, appeals from the judgment of

sentence entered in the York County Court of Common Pleas, following his

jury trial convictions of fleeing or attempting to elude a police officer,

possession of drug paraphernalia, and driving under the influence of

alcohol—third offense, and his bench trial summary offense convictions of

periods for requiring lighted lamps, duties at stop sign, and failure to stop at

a red signal.1 We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to


____________________________________________


1
  75 Pa.C.S.A. § 3733(a); 35 P.S. § 780-113(a)(32); 75 Pa.C.S.A. §§
3802(a)(1), 4302(a)(1), 3323(b), 3112(a)(3)(i), respectively.
J-S58042-17


restate them. We clarify only that the court sentenced Appellant on January

23, 2017, to an aggregate term of one hundred nineteen (119) days to two

(2) years’ imprisonment, followed by twelve (12) months’ probation.

Appellant timely filed a post-sentence motion on January 26, 2017, which

the court denied on March 8, 2017. On April 6, 2017, Appellant timely filed

a notice of appeal, and the court ordered Appellant to file a concise

statement of errors complained of on appeal per Pa.R.A.P. 1925(b).

Appellant timely complied on April 26, 2017.

      Appellant raises two issues for our review:

         WHETHER THE EVIDENCE WAS INSUFFICIENT TO SHOW
         THAT [APPELLANT] WAS THE DRIVER OF THE CAR IN
         QUESTION BECAUSE THE COMMONWEALTH NEVER
         IDENTIFIED THE DRIVER, DID NOT DETERMINE IF THERE
         WAS A PASSENGER IN THE SEDAN, AND LEFT SEVERAL
         QUESTIONS UNRESOLVED?

         WHETHER THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN
         [APPELLANT’S] CONVICTION FOR POSSESSION OF DRUG
         PARAPHERNALIA BECAUSE THE COMMONWEALTH FAILED
         TO PROVE BEYOND A REASONABLE DOUBT THAT
         [APPELLANT] EVER USED OR INTENDED TO USE
         PARAPHERNALIA—A SINGLE WAX PAPER PACKET—WHERE
         THE PACKET WAS EMPTY, IT WAS NEVER TESTED FOR
         RESIDUE, AND NO DRUGS WERE FOUND ON [APPELLANT]
         OR ON THE SCENE?

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Christy H.

Fawcett, we conclude Appellant’s issues merit no relief.    The trial court

opinion comprehensively discusses and properly disposes of the questions

                                    -2-
J-S58042-17


presented. (See Trial Court Opinion, filed May 23, 2017, at 7-13) (finding:

(1) Commonwealth presented dashboard video footage at trial of person

driving gray Nissan without headlights illuminated; driver did not comply

with police call to stop; instead, driver ran multiple stop signs and stop lights

at high speed; Officer Woodring pursued vehicle and saw only one occupant

inside; Officer Wooding discontinued pursuit for safety reasons; police

located vehicle two minutes later and observed it had crashed; police found

Appellant with his hands up, standing next to open driver-side door of

wrecked vehicle; Appellant was alone and no other doors were open; crash

occurred late at night in industrial area; police saw no other civilians in area;

Appellant was covered in dust with bleeding cut on his face, consistent with

being involved in car accident; there was sufficient circumstantial evidence

for jury to conclude Appellant was driver of vehicle; (2) Officer Kling is

experienced drug investigator who testified about characteristics of wax

paper packet found on Appellant’s person; Officer Kling stated he had not

ever seen that type of bag “used for any other purpose but to contain

heroin”; evidence was sufficient to sustain verdict2). Accordingly, we affirm

on the basis of the trial court opinion.

       Judgment of sentence affirmed.

____________________________________________


2
  Officer Kling further testified that the wax paper found on Appellant had
“specific folds” that were indicative of heroin packaging.      (See N.T.,
11/10/17, at 107-109).



                                           -3-
J-S58042-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2017




                          -4-